
	
		II
		Calendar No. 565
		111th CONGRESS
		2d Session
		S. 3791
		IN THE SENATE OF THE UNITED STATES
		
			September 15, 2010
			Mr. Coburn (for himself,
			 Mr. Burr, Mr.
			 Ensign, and Mr. Thune)
			 introduced the following bill; which was read the first time
		
		
			September 16, 2010
			Read the second time and placed on the
			 calendar
		
		A BILL
		To require Members of Congress to disclose delinquent tax
		  liability, require an ethics inquiry, and garnish the wages of a Member with
		  Federal tax liability.
	
	
		1.Amendment to the Ethics in
			 Government Act of 1978
			(a)In
			 generalSection 102(a) of the Ethics in Government Act of 1978 (5
			 U.S.C. App) is amended by inserting at the end the following:
				
					(9)(A)For individuals
				described in section 101(f)(9), the amount of any delinquent tax liability owed
				to the United States or any State or local government entity.
						(B)In this paragraph, the term
				delinquent tax liability means any tax liability that has been
				finally determined. The liability is finally determined if it has been
				assessed. A liability is not finally determined if there is a pending
				administrative or judicial challenge. In the case of a judicial challenge to
				the liability, the liability is not finally determined until all judicial
				appeal rights have been
				exhausted.
						.
			(b)Inclusion in
			 reportSection 102(b)(1)(A) of the Ethics in Government Act of
			 1978 (5 U.S.C. App) is amended by striking paragraph (1) and
			 inserting paragraphs (1) and (9).
			2.Ethics
			 inquiryIf a Member of
			 Congress reports a delinquent tax liability on their annual disclosure form
			 required under section 102(9) of the Ethics in Government Act of 1978, the
			 appropriate congressional ethics committee shall immediately open an inquiry
			 into the tax delinquency of that Member for purposes of—
			(1)determining the total delinquent tax
			 liability of the Member;
			(2)determining the reason the Member has
			 incurred a delinquent tax liability;
			(3)determining
			 whether the Member has a plan to eliminate such delinquent tax liability;
			 and
			(4)determining
			 whether such delinquent tax liability has reflected poorly on Congress.
			3.Federal tax
			 liabilityA Member of Congress
			 who discloses a delinquent tax liability under section 102(9) of the Ethics in
			 Government Act of 1978 shall, not later than 30 calendar days after filing the
			 form, arrange with the Secretary of the Senate or the Clerk of the House of
			 Representatives, as appropriate, and the Internal Revenue Service to have their
			 salary reduced by an amount appropriate to pay the taxes owed to the United
			 States within a reasonable time period.
		
	
		September 16, 2010
		Read the second time and placed on the
		  calendar
	
